ARMSTRONG, Judge,
concurring.
Reluctantly, I must agree with Judge Schott’s assessment of this case.
The rule requiring the State to. establish beyond a reasonable doubt that the defendant did not act in self defense places an exceptionally high burden of proof upon the State. The State failed to meet that burden in this case. The evidence presented by the State to prove that the defendant did not act in self defense is at best inconclusive. Consequently, although this crime is unusually gruesome and vicious we are compelled by law to reverse.
New Orleans, Louisiana, this 1st day of February, 1985.